Citation Nr: 0835800	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-38 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to January 
1990.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2008.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Low back disability was not manifested during active service 
or for many years thereafter, nor is current low back 
disability otherwise related to such service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2004.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective dates to be assigned are 
rendered moot.  Thus, VA has satisfied its duty to notify the 
appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains a report of VA examination 
performed in May 2008.  The examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran, and her representative, have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records dated in April 1988 reflect that the 
veteran complained of back tenderness and was assessed with 
musculoskeletal strain secondary to exercise.  In May 1988, 
the veteran was assessed with chronic mechanical 
musculoskeletal pain.  A service Report of Medical 
Examination dated in January 1989 reflects that the veteran 
reported recurrent back pain; on examination veteran's spine 
and other musculoskeletal were clinically evaluated as 
normal.  

VA outpatient treatment records dated in January 2004 reflect 
that the veteran requested pain medication for complaints of 
lower back pain for one year.  In September 2005, the veteran 
was assessed with chronic lower back pain.  Later in 
September 2005, the veteran was assessed with left greater 
than right paraspinal muscle spasm with tenderness and 
nontender midline.  

Private medical records from Dr. A.L. dated in December 2005 
reflect that the veteran underwent an x-ray examination on 
the lumbar spine vertebrae.  X-ray findings revealed a normal 
lumbar spine.  

The veteran underwent a VA examination in May 2008.  She 
stated that she had back pain initially in 1979 while in the 
National Guard following a long hike with full gear.  She 
reported continued intermittent low back pain with difficulty 
10/10 in severity.  She claimed that her back was aggravated 
by standing thirty minutes, by walking one block and by going 
up and down stairs.  She denied any lifting or driving.  

Upon physical examination, she was able to extend the back 5 
degrees, flex the back 10 degrees, and had lateral movement 
to the left and right 10 degrees.  She was unable to do 
rotary movement in either direction.  Palpation of the lumbar 
spine showed pain which provoked uncontrollable crying upon 
touching the skin.  Muscle tone was felt to be normal.  The 
veteran underwent an x-ray examination of the lumbosacral 
spine.  X-ray findings revealed normal lumbar lordotic 
curvature.  

The examiner diagnosed chronic lumbosacral strain, 
magnification of symptoms and moderate subjective disability.  
The extreme reaction to light skin touch of the low back and 
extremely limited range of motion was non-physiological.  The 
examiner opined that it is less likely than not that the 
current findings are related to disability that was incurred 
in the service.  The examiner reasoned that the veteran had 
no service connected disability for her back and previous 
data reflected in the claims file did not show any chronic 
sustained back problem.  The physical findings were in large 
measure subjective.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that her current low 
back disorder is etiologically related to service or any 
incident therein.  The service records do show complaints of 
back pain, but at the time of a January 1989 examination, her 
spine was clinically evaluated as normal.  The clinically 
normal spinal finding on examination is significant in that 
it demonstrates that trained military medical personnel (with 
knowledge of the veteran's complaints of recurrent back pain 
at that time) were nevertheless of the opinion that no low 
back disorder was present at that time.  The Board views the 
examination report as competent evidence that there was no 
low back disorder at that time.  

The Board also notes at this point that the veteran filed a 
claim for VA benefits in 1990 based on various disorders.  
However, it is significant that she did not include the back 
in that claim.  This suggests that the veteran herself did 
not believe she had a back disorder related to service as it 
would be reasonable to assume that she would have included it 
in her VA claim.  It is also noted that a VA general physical 
examination in 1990 in connection with that claim did not 
refer to any back complaints or findings. 

There is otherwise no evidence of low back complaints or 
clinical findings for a number of years after service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the 
Board finds that the lack of any evidence of continuing low 
back disorder for many years between the period of active 
duty and the evidence showing low back disorder is itself 
evidence which tends to show that no low back disorder was 
incurred as a result of service.  

While acknowledging the veteran's belief that her low back 
disorder is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of her disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for low back disorder is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back disorder is not warranted.  

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


